Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wilm et al. (US 2018/0136298 A1),  hereinafter referred to as Wilm.	With reference to claim 1, Wilm teaches A correction method for reducing temperature-related deviations in a gradient response of a magnetic resonance (MR) pulse sequence in MR imaging (¶0008, the correction method comprising: 	applying an MR pulse sequence that includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	repeatedly acquiring a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region during an MR imaging process (¶0012, ¶0072); 	determining a gradient characterization function based on the gradient response (¶0012, ¶0079); and 	determining a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient (¶0037).
With reference to claim 2, Wilm further teaches repeatedly acquiring the gradient response comprises acquiring the gradient response at least after every fifth repetition interval (Fig 3, RFprobe, AQprobe).	With reference to claim 3, Wilm further teaches the repeatedly acquiring the gradient response comprises acquiring the gradient response in each repetition interval (Fig 3, RFprobe, AQprobe).
With reference to claim 4, Wilm further teaches the at least one nominal test gradient has a shape of a rectangle or a trapezium (Fig. 3, Gx, Gy, Gz).	With reference to claim 5, Wilm further teaches the MR pulse sequence includes the at least one nominal test gradient as an integral component (Fig. 3, Gx, Gy, Gz, ¶0081).
With reference to claim 6, Wilm further teaches the MR pulse sequence includes the at least one nominal test gradient as an additional gradient pulse (¶0031).
With reference to claim 7, Wilm further teaches the MR pulse sequence does not include any rectangular- or trapezoid-shaped gradient pulses, such that the at least one nominal test gradient has a shape that differs from a rectangle or a trapezium (¶0029-0031)
	With reference to claim 8, Wilm further teaches the at least one nominal test gradient comprises at least one chirp pulse, and wherein determining the gradient characterization function comprises acquiring a gradient response of the at least one chirp pulse (¶0031).	With reference to claim 9, Wilm further teaches the MR pulse sequence includes at least one spiral-shaped gradient (¶0029-0031).	With reference to claim 10, Wilm further teaches based on the gradient characterization function and the at least one nominal test gradient in a repetition interval, a gradient in the MR pulse sequence that has already been applied is corrected (¶0037).	With reference to claim 11, Wilm further teaches based on the gradient system transfer function and the at least one nominal test gradient of a repetition interval, a corrected gradient in the MR pulse sequence of a subsequent repetition interval is determined (¶0037).	With reference to claim 12, Wilm teaches A method for recording magnetic resonance image data relating to an examination object, the method comprising: 	acquiring raw data that is generated by a gradient pulse sequence (¶0077);	 determining a corrected gradient pulse sequence (¶0037), the determining of the corrected gradient pulse sequence comprising: 	applying the gradient pulse sequence, which includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	repeatedly acquiring a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region during an MR imaging process (Fig 3, RFprobe, AQprobe); 	determining a gradient characterization function based on the gradient response (¶0079); and 	determining the corrected gradient pulse sequence based on the gradient characterization function and the at least one nominal test gradient (¶0037); and 	reconstructing magnetic resonance (MR) image data based on the acquired raw data and the corrected gradient pulse sequence (¶0040).	With reference to claim 13, Wilm teaches A correction facility comprising: 	an output interface configured to run a magnetic resonance (MR) pulse sequence that includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	an input interface configured to repeatedly acquire a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region (Fig 3, RFprobe, AQprobe); 	a determination unit configured to determine a gradient characterization function based on the gradient response (¶0077-0079); and	 a correction unit configured to determine a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient (¶0037).	With reference to claim 14, Wilm teaches A magnetic resonance (MR) image reconstruction facility comprising: 	a correction facility comprising: an output interface configured to run a magnetic resonance (MR) pulse sequence that includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	a first input interface configured to repeatedly acquire a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region (Fig 3, RFprobe, AQprobe); 	a determination unit configured to determine a gradient characterization function based on the gradient response (¶0079); and 	a correction unit configured to determine a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient a second input interface configured to acquire MR raw data from the examination region (¶0037); and 	an image reconstruction unit configured to reconstruct image data based on the acquired MR raw data and the corrected MR pulse sequence (¶0040).
	With reference to claim 15, Wilm teaches a magnetic resonance installation comprising: 	a main field magnet system (¶0044); 	a radio frequency (RF) transmission antenna system (¶0073); 	a gradient system (¶0069); 	an RF receive antenna system comprising a control facility for activating the main field magnet system, the RF transmission antenna system, the gradient system, and the RF receive antenna system (¶0073-0079); and a 	correction facility comprising: 	an output interface configured to run a magnetic resonance (MR) pulse sequence that includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	an input interface configured to repeatedly acquire a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region (Fig 3, RFprobe, AQprobe);	a determination unit configured to determine a gradient characterization function based on the gradient response (¶0079); and 	a correction unit configured to determine a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient (¶0037).	With reference to claim 16, Wilm teaches In a non-transitory computer-readable storage medium that stores instructions executable by a computation unit to reduce temperature-related deviations in a gradient response of a magnetic resonance (MR) pulse sequence in MR imaging, the instructions comprising: 	applying an MR pulse sequence that includes at least one nominal test gradient; 	repeatedly acquiring a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region during an MR imaging process; 	determining a gradient characterization function based on the gradient response; and 	determining a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient.	With reference to claim 1, Wilm teaches A correction method for reducing temperature-related deviations in a gradient response of a magnetic resonance (MR) pulse sequence in MR imaging (¶0008, the correction method comprising: 	applying an MR pulse sequence that includes at least one nominal test gradient (Fig. 3, Gx, Gy, Gz ¶0047); 	repeatedly acquiring a gradient response to the at least one nominal test gradient using a magnetic field measurement in an examination region during an MR imaging process (¶0012, ¶0072); 	determining a gradient characterization function based on the gradient response (¶0012, ¶0079); and 	determining a corrected MR pulse sequence based on the gradient characterization function and the at least one nominal test gradient (¶0037).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Rahmer et al. (US 2019/0377044 A1) teaches determination of higher order terms of the three-dimensional gradient impulse response function.	Taniguchi et  al. (US 2017/0192068 A1) teaches a magnetic resonance imaging device and method for adjusting waveform of gradient magnetic field.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY H CURRAN whose telephone number is (571)270-7505. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY H CURRAN/Primary Examiner, Art Unit 2852